Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the reply, filed February 21, 2022, with respect to claims 9-20 have been fully considered and are persuasive.  The rejection of the previous office action has been withdrawn. 
Allowable Subject Matter
Claims 9-28 are allowed. Claims 9 and 21 are independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Johnson etal. (US 8464435), Donkle, Jr. (US 3232640), Hartling et al. (US 5437479) and Norikawa et al. (US 5806899). Suffice it to say, none of the cited prior art discloses a method for assembling a conduit, the conduit including a first portion, a second portion, and a bellows connecting the first and second portions, the method comprising: adjustably attaching a bellows installation tool to the first portion of the conduit and adjustably attaching the bellows installation tool the second portion of the conduit; setting the bellows installation tool to a desired length; fixing the bellows installation tool to the first portion of the conduit and the second portion of the conduit; fixing a position of the first portion of the conduit and a position of the second portion of the conduit; removing the bellows installation tool from the first portion of the conduit and the second portion of the conduit, as claimed in independent 9; or a method for assembling a conduit, the conduit including a first portion, a second portion, and a bellows connecting the first and second portions, the method comprising: disposing the bellows installation tool directly between the first portion of the conduit and the second portion of the conduit; adjustably attaching a bellows installation tool to the first portion of the conduit and adjustably attaching the bellows installation tool the second portion of the conduit including partially tightening a first plurality of fasteners; setting the bellows installation tool to a desired length; fixing the bellows installation tool to the first portion of the conduit and the second portion of the conduit including tightening the plurality of fasteners until the first portion of the conduit is aligned with the second portion of the conduit; as claimed in independent claim 21, and as such does not anticipate the instant invention as disclosed in independent claims 9 and 21.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 9 and 21.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/Primary Examiner, Art Unit 3726